Filed 8/19/22 Vi-Geant v. Reynolds CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



 JULIE VI-GEANT,

                    Plaintiff and Appellant,                                                   C093715

           v.                                                                    (Super. Ct. No. 20CV02427)

 JAMES REYNOLDS,

                    Defendant and Respondent.




         Plaintiff Julie Vi-Geant filed a request for a civil harassment restraining order
against defendant James Reynolds. After a court trial, the trial court denied Vi-Geant’s
request and ordered her to pay Reynolds’s attorney’s fees and costs. Vi-Geant appeals,
arguing she was entitled to an order granting her request for a civil harassment restraining
order and should not be required to pay Reynolds’s attorney’s fees and costs.1 Finding
no error, we will affirm the trial court’s orders.




1 Reynolds did not file a brief on appeal.


                                                             1
                            PROCEDURAL BACKGROUND
       Vi-Geant filed the request for a civil harassment restraining order under Code of
Civil Procedure section 527.6.2 She alleged a neighborhood dog was barking and Vi-
Geant’s dog barked back from inside the house. Reynolds, who is a neighbor, yelled
from the middle of the street, “You keep that damn dog quiet or I’ll . . . .” Apparently,
the sentence was not finished. Vi-Geant alleged that this traumatized her because of a
prior incident in which Reynolds was angry about dog waste that was left by a dog other
than Vi-Geant’s dog. In her request for orders, Vi-Geant asked the trial court to require
Reynolds to have a psychiatric evaluation, pay for items she alleged were stolen from her
backyard, and pay Sandra Pooley, the owner of the house where Vi-Geant lives, to install
locks and a surveillance system. In support of her request for a civil harassment
restraining order, Vi-Geant filed her own declaration and a declaration of Pooley, making
further allegations against Reynolds.
       Reynolds retained counsel and responded to the request for a civil harassment
restraining order. He denied the allegations and requested $2,500 in attorney’s fees.
Reynolds also filed a declaration supporting his response.
       At a court trial, Vi-Geant, Reynolds, and a neighbor testified. Upon submission
of the case, the trial court ruled that Vi-Geant did not meet her burden of proof because
she presented only speculation that Reynolds had engaged in any questionable conduct.
The trial court found Reynolds to be the prevailing party, dismissed the action, and
reserved jurisdiction over attorney’s fees and costs.
       Later, the trial court awarded $2,500 in attorney’s fees and $94 in costs to
Reynolds under section 526.7, subdivision (s).




2 Undesignated statutory references are to the Code of Civil Procedure.


                                             2
        After Vi-Geant filed a notice of appeal, she filed a proposed settled statement
because there was no reporter’s transcript. The trial court rejected the proposed settled
statement and filed its own corrected settled statement reflecting the testimony given at
the court trial.
                                       DISCUSSION
                                              I
        Vi-Geant contends she was wrongfully denied a civil harassment restraining order.
We construe this as a contention that the evidence does not support the trial court’s order
denying Vi-Geant’s request.3
        Section 527.6, subdivision (a), allows “[a] person who has suffered harassment” to
“seek a temporary restraining order and an order after hearing prohibiting
harassment . . . .” “If the judge finds by clear and convincing evidence that unlawful
harassment exists, an order shall issue prohibiting the harassment.” (§ 527.6, subd. (i).)
Vi-Geant’s contention is without merit because she fails to establish by citation to
evidence in the record that she was harassed.
        Appealed judgments and orders are presumed correct, and error must be
affirmatively shown. (Denham v. Superior Court (1970) 2 Cal.3d 557, 564.) An
appellant is bound by rules of appellate procedure designed to facilitate our review of
claims of reversible error. For example, an appellate brief must “[s]upport any reference
to a matter in the record by a citation to the volume and page number of the record where
the matter appears.” (Cal. Rules of Court, rule 8.204(a)(1)(C); see Pierotti v. Torian




3 Vi-Geant represents herself, as she has a right to do. (See Gray v. Justice’s Court
(1937) 18 Cal.App.2d 420, 423 [individuals may choose to represent themselves].) The
court must treat self-represented litigants the same as represented litigants. (Barton v.
New United Motor Manufacturing, Inc. (1996) 43 Cal.App.4th 1200, 1210.) All the same
laws and rules of procedure apply equally to attorneys and to litigants representing
themselves. (Bistawros v. Greenberg (1987) 189 Cal.App.3d 189, 193.)

                                              3
(2000) 81 Cal.App.4th 17, 29.) Vi-Geant’s brief contains many factual allegations,
which we need not recount, but does not contain citations to the record supporting those
allegations, which violates rule 8.204(a)(1)(C) of the California Rules of Court. We do
not treat as factual any unsupported allegations by a party. (See SCC Acquisitions, Inc. v.
Central Pacific Bank (2012) 207 Cal.App.4th 859, 863.) And we will not treat as facts
those matters that the trial court found to be mere speculation, especially because Vi-
Geant gives us no citation to evidence in the record that would contradict the trial court’s
findings. (See People v. Cluff (2001) 87 Cal.App.4th 991, 1002 [suspicion and
speculation do not support reasonable inferences].) Furthermore, “[f]actual matters that
are not part of the appellate record will not be considered on appeal and such matters
should not be referred to in the briefs.” (Lona v. Citibank, N.A. (2011) 202 Cal.App.4th
89, 102.) Because we must presume the order is correct and cannot credit unsupported
factual allegations in her brief, Vi-Geant fails to establish she was wrongfully denied a
civil harassment restraining order. (Lonely Maiden Productions, LLC v. Golden Tree
Asset Management, LP (2011) 201 Cal.App.4th 368, 384.)
                                              II
         Vi-Geant also contends the trial court improperly ordered her to pay Reynolds’s
attorney’s fees and costs.
         “The prevailing party in an action brought pursuant to [the civil harassment
restraining order law] may be awarded court costs and attorney’s fees, if any.” (§ 527.6,
subd. (s).) The trial court awarded attorney’s fees and costs to Reynolds, the prevailing
party.
         On appeal, Vi-Geant claims this award unlawfully deprives her of her Social
Security Supplemental Income benefits. But Vi-Geant has not cited us to any evidence
that she receives Social Security Supplemental Income benefits. And she does not
explain how the award, as opposed to any attempt to collect on the award, unlawfully



                                              4
deprives her of such income. Vi-Geant also claims the award of attorney’s fees and costs
violates sections 703 and 704. But those are not valid code sections.
       Further, Vi-Geant asserts the award of attorney’s fees and costs violates People v.
Dueñas (2019) 30 Cal.App.5th 1157 (Dueñas), a case in which the appellate court
concluded the trial court could not impose a restitution fine without a determination that
the defendant had the ability to pay the fine. (Id. at p. 1172.) Vi-Geant, however, does
not explain how Dueñas, which is a criminal case concerning criminal penalties, applies
to a civil case. Vi-Geant’s reliance on Dueñas is misplaced.
       Vi-Geant fails to establish the trial court’s award of attorney’s fees and costs was
unlawful.
                                      DISPOSITION
       The orders denying Vi-Geant’s request for a civil harassment restraining order and
awarding attorney’s fees and costs are affirmed. The parties will bear their own costs on
appeal. (Cal. Rules of Court, rule 8.278(a).)



                                                       /S/
                                                    MAURO, J.



We concur:



    /S/
HULL, Acting P. J.



    /S/
KRAUSE, J.



                                                5